Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After Final Amendment
The after final amendment, dated 10/25/2021, has been entered.  In addition to the after final amendment and Examiner’s Amendment has been made, as detailed below.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No(s). 10/972287 and 10/746240, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Application no. 10/972287 fails to provide support for “a second plurality of atraumatic grasping elements attached circumferentially around an inflow end of the expandable anchor” as required by claim(s) 17, 37.
Application no. 10/746240 fails to provide support for: the atraumatic grasping elements overlapping circumferentially (within claim(s) 17, 37).  
Claim(s) 17-19, 22-27, 29-37 is/are awarded a priority date of September 20, 2005.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Seager (reg. #: 36926) on 11/5/2021.
The application has been amended as follows: 
Within claim 17, line 7: “overlaps” has been changed to --overlap--.
Within claim 17, line 8: “is” has been changed to --are--.
Within claim 22, line 2: “is” has been changed to --are--.
Within claim 23, line 2: “is” has been changed to --are--.
Within claim 26, line 1: “wherein” has been changed to --wherein when the expandable anchor is--.
Within claim 27, line 1: “wherein” has been changed to --wherein when the expandable anchor is--.
Claim 28 is cancelled.
Within claim 29, line 1: “wherein” has been changed to --wherein when the expandable anchor is--.
Within claim 30, line 1: “wherein” has been changed to --wherein when the expandable anchor is--.
Within claim 31, line 1: “wherein” has been changed to --wherein when the expandable anchor is--.
Within claim 31, line 2: “is” has been changed to --are--.

Within claim 32, line 2: “is” has been changed to --are--.
Within claim 37, line 9: “overlaps” has been changed to --overlap--.
Within claim 37, line 10: “is” has been changed to --are--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
A prosthetic heart valve including: a one way valve positioned within an expandable anchor; the expandable anchor has a plurality of atraumatic grasping elements at both the inflow and outflow end of the anchor; and the plurality of atraumatic grasping elements at either the inflow or outflow end of the anchor partially overlap with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233. The examiner can normally be reached M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA S PRESTON/Examiner, Art Unit 3774